DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 11/12/21 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PG Pub 2008/0028958; hereafter ‘958) in view of Liu et al. (US PG Pub 2016/0276151; hereafter ‘151). As evidenced by Shiba et al. (US PG Pub 2008/0008971; hereafter ‘971).
Claim 13: ‘958 is directed towards a method of imprinting (title), comprising:
dispensing a first liquid on a first region of a substrate, the first liquid being a photocurable resist precursor (an ultraviolet curing resin is deposited on the substrate, ¶ 39);
irradiating the first region with light while pressing a patterned template against the first liquid to cure the first liquid and form a resist pattern corresponding to the patterned template (¶s 41-44 & 50);
separating the patterned template and the substrate (¶ 34).
‘958 further teaches that the photocurable resist is applied by spin coating (¶ 39 and claim 16).
‘958 does not teach that the method is for manufacturing a semiconductor device.
However, in the description of related art, ‘958 notes that the process is applicable to manufacturing TFT and electronic devices (¶s 5-6, i.e. manufacturing of semiconductor devices).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the process to manufacturing semiconductor devices because ‘958 recognizes that the field is a related field and thus would have predictably been suitable in the field.
‘958 does not teach applying a second liquid or removing said second liquid as recited in the claims.
However, ‘151, which is directed towards an improved technique of spin coating (¶ 12) of photocurable resist materials (¶ 21) discloses a spin coating process comprising: 
dispensing a first liquid on a first region of the a substrate (dispensed at the center of the substrate, ¶ 39), the first liquid being a photocurable resist precursor (see abstract and ¶s 12 & 21);
dispensing a second liquid on a second region of the substrate, the second region being adjacent to and surrounding the first region, and the second liquid being non-photocurable as dispensed (a priming liquid is applied and spin coated to cover the entire surface and thus on a second region of the substrate which is adjacent and surrounding the first region, abstract & Fig. 3; and the second liquid can be diethyl ether – i.e. a non-photocurable as dispensed, see ¶s 27-31); and 
selectively removing the second liquid from the substrate while leaving the resist material on the substrate (¶ 41).
‘151 discloses that the coated substrate can be processed by lithographic processes (¶ 43) and that the process offers improved coverage with reduced volume of liquid (¶ 22).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the spin coating process of ‘151 into the process of ‘958 because the spin coating process of ‘151 is an art recognized spin coating process for applying photocurable resist materials and it is prima facie obvious to substitute are recognized alternative methods and ‘151 is recognized as an improved technique of spin coating which would have predictably improved coverage with reduced volume of liquid when combined with the process of ‘958.
Claim 14: ’958 teaches that it is known to further etch to remove residual film from an imprint process (¶ 8) and the process can form a residual film (title) and that masks are used for etching processes (¶ 6).
It is well known in the art to use the imprint pattern as a mask to transfer the pattern into the substrate.
It would have been obvious to one of ordinary skill in the art at the time of filing to further etch and transfer the pattern because it is well known in the field to use the masks formed to transfer the pattern into the substrate.
Claim 15: As discussed above, the combination teaches applying the second liquid prior to the first liquid by spin coating.
Claim 17: The second liquid is a saturated hydrocarbon (an alkyl, ¶ 30).
Claim 18: The second liquid can be an unsaturated hydrocarbon (an aryl, ¶ 30). ‘958 teaches that the primer can be a compound comprising a N (¶ 29) which are photopolymerization inhibitors as evidenced by ‘971 (‘917 teaches that basic compounds containing nitrogen, which an amine reads on, is a photopolymerization inhibitor; see ¶ 23, ‘971).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘958 in view of ‘151 as applied above, and further in view of Parrbhoo et al. (US PG Pub 2012/0021609; hereafter ‘609). As evidenced by ‘971.
Claim 16: ‘151 does not teach applying the second liquid into the boundary region after the first liquid is dispensed into the imprint die region.
However, ‘609, which is directed towards a pre-wetting process for spin coating (the process of ‘151 is a pre-wetting process for spin coating as well) (see abstract, ‘609), notes that the pre-wet solution can dispensed into a boundary region after the resist material is dispensed onto the surface (see Figs. 1-6 and ¶ 4) to prevent the prewet (primer) from drying out before the resist spreads onto the region (¶s 2 & 15-20).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the process of ‘609 into the combination such that the second liquid of ‘151 is applied into the boundary region after the first liquid is dispensed into the imprint region because it is known in the art to apply the primer solution both before and after application of the resist in which the post application is in a boundary region to prevent the prewet solution from drying out and thus would have predictably improved the process of the combination.
Allowable Subject Matter
Claims 1-12 are allowed.
The closest prior art is either the ‘958 reference discussed above which is a whole wafer process and cannot be extrapolated to multiple regions as now limited or US PG Pub 2020/0379342 which discloses an imprint lithography process wherein the edge of the pattern is not cured during the imprinting process by blocking the curing illumination (see title, abstract, & Fig. 6A) which solves the same problem as applicant but there is not teaching or suggestion in the prior art to perform the process with a non-photocurable resin (as applied) in place of the masking means and therefore claims 1-12 are allowable over the prior art when claim 1 is considered in its entirety.
Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that the instant claim 13 is concerned with an imprint die region and not a whole wafer process and that ‘958 & ‘151 are concerned with a full wafer process and not an imprint die region process; the Office does not find this argument convincing because the entire wafer of ‘958 & ‘151 is the imprint die region and thus reads on the same process given that claim 13 does not require multiple die regions on the wafer as claim 1 was amended to.
In regards to applicant’s argument that ‘151 does not teach removing the second liquid after forming the resist pattern; applicant is advised that the claims do not require that second liquid remain until after the pattern is formed but instead requires that the second liquid is removed from the substrate and the resist pattern remains on the surface but does not require that the removal happen at any particular point in time.
In regards to applicant’s arguments directed towards the rejection of claim 16 and the ‘609 reference; applicant is advised that the combination teaches applying the second liquid after application of the resist such that it is on the leading edge of the resist as it spreads as discussed above and cited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759